            Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 1 of 11                     FILED
                                                                                     2020 Dec-08 PM 01:07
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

MICHAEL HORSLEY,                        )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )      CIVIL ACTION NUMBER:
                                        )      JURY TRIAL DEMANDED
MIDLAND CREDIT                          )
MANAGEMENT, INC.                        )
                                        )
       Defendant.                       )


                                   COMPLAINT


       This is an action brought by the Plaintiff, Michael Horsley, for actual and

statutory damages, attorney’s fees, and costs for Defendant Midland Credit

Management, Inc.’s violations of the Fair Debt Collection Practices Act, 15 U.S.C.

§ 1692 et seq. (hereinafter “FDCPA”) and state law.

                           JURISDICTION AND VENUE

       This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that at all relevant times the

Defendants transacted business in this District, and the Plaintiff resides in this

District.


                                    Page 1 of 11
     Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 2 of 11




                   STATEMENT OF THE PARTIES

1.       Plaintiff, Michael Horsley, is over the age of nineteen (19) years and

         is a resident of the town of Cleveland in Blount County, Alabama.

2.       Defendant, Midland Credit Management, Inc. (“Midland”), is a

         foreign corporation incorporated in the State of Delaware. Midland

         was, in all respects and at all times relevant herein, doing business in

         the state of Alabama, and is registered to do business in Alabama

         with the Alabama Secretary of State. Plaintiff asserts that Midland is

         regularly engaged in the business of collecting consumer debts from

         consumers residing in St. Clair County, Alabama and is a “debt

         collector,” as defined by the FDCPA 15 U.S.C. § 1692a(6).

                        STATEMENT OF FACTS

                                Background

3.       On or about December 18, 2019, Midland filed or caused to be filed a

         lawsuit against Plaintiff in the Small Claims Court of Blount County,

         Alabama which was assigned case number 08-SM-2019-900956

         (hereinafter referred to as “the lawsuit”).

4.       The lawsuit involved a debt allegedly owed by Plaintiff to Credit One

         Bank, N.A., an entity not a party to this lawsuit, as the result of the

                                Page 2 of 11
     Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 3 of 11




         alleged use of a credit card. Midland filed the lawsuit in an attempt to

         collect an alleged debt from the Plaintiff.

5.       The alleged debt was incurred for personal or household purposes.

6.       Attached to the state court lawsuit was an affidavit executed by

         Kenneth Sell, allegedly an employee of Midland. In the affidavit,

         Kenneth Sell testified that Midland was the owner of “and/or

         successor to,” the debt made the basis of the small claims lawsuit.

7.       Kenneth Sell went on to testify in the affidavit that he reviewed “the

         electronic records pertaining to the account maintained” by Midland.

         According to Kenneth Sell’s affidavit testimony, “the electronic

         records reviewed consist of data acquired from the seller or

         assignor” together with records generated by” Midland.

8.       In its complaint Midland represented, through the affidavit of

         Kenneth Sell, that Credit One Bank, N.A. assigned an account

         allegedly belonging to Michael Horsley to Midland and claimed that

         Mr. Horsley allegedly had a balance due on the account of $1,325.92.

9.       Kenneth Sell’s affidavit further purported to show a “chain of title”

         for the account. That chain of title indicated that two other entities

         allegedly purchased or were assigned the alleged debt prior to

                                Page 3 of 11
 Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 4 of 11




      Midland.

10.   No documents that would substantiate any of Kenneth Sell’s

      testimony were included with the affidavit or with the filed small

      claims lawsuit.

11.   Plaintiff has never done business with Midland and has never owed

      Midland any money.

12.   Plaintiff, through counsel, answered Midland’s Small Claims

      Complaint and denied all of the allegations made in the lawsuit.

13.   Trial was held on Midland’s alleged claim against Mr. Horsley on

      March 10, 2020. Following the trial the Court entered judgment in

      favor of Michael Horsley and against Midland.

14.   Despite bearing the burden of proof at trial, Midland called no

      witnesses at trial in support of its claims against Michael Horsley.

      Further, Midland offered no competent evidence at trial that the

      alleged debt was assigned to Midland, that Midland owned the

      alleged debt and as such had any standing to bring suit against Mr.

      Horsley or that Mr. Horsley was in any way responsible for paying

      the alleged debt claimed by Midland in the Complaint. As a result,

      judgment was entered in favor of Michael Horsley and against

                            Page 4 of 11
 Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 5 of 11




      Midland.

15.   In support of the lawsuit filed against Michael Horsley, Midland

      prepared and filed a false affidavit purportedly signed by a person

      named “Kenneth Sell.” Plaintiff alleges that Kenneth Sell has no

      personal knowledge of the statements made in the affidavit filed

      along with Midland’s lawsuit.

16.   Further, as indicated by the judgment in Plaintiff’s favor, the

      statement that Plaintiff owed a balance of $1,325.92 to Midland was

      false. Plaintiff has never owed Midland any money.

17.   Plaintiff alleges that the “business records” Kenneth Sell purportedly

      reviewed were records of Credit One Bank, N.A. Plaintiff alleges

      that Kenneth Sell could not and cannot testify regarding the creation

      or maintenance of Credit One Bank, N.A.’s business records and that

      he lacks personal knowledge of how Midland’s business records are

      prepared or maintained and further lacks personal knowledge

      regarding any of the activities of the two separate entities that

      purportedly owned or were assigned the alleged debt before Midland.

18.   Each year Midland files or causes to be filed hundreds if not

      thousands of lawsuits against consumers in Alabama without any

                             Page 5 of 11
   Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 6 of 11




        intention of proving the claims it alleges; with the knowledge that it

        will not have any witnesses to testify on its behalf at trial and

        knowing that it will not be able to offer competent evidence at trial.

  19.   The pattern and practice of Midland is to file lawsuits, such as the

        Small Claims Court lawsuit at issue in this case, in an attempt to

        either secure a default against Alabama consumers who fail to answer

        the bogus complaints Midland files or to coerce a settlement or

        consent judgment from consumers at the courthouse before trial when

        Midland knows it has no witnesses and no competent evidence to

        prove its claims. Further Defendants’ practice is to file false

        affidavits signed by employees who lack personal knowledge of the

        facts they swear to in the affidavits.

  20.   The case filed against Mr. Horsley is not an outlier nor was it filed by

        mistake. Rather, as discovery in this case will likely show, it is

        merely an example of the unfair and intentionally illegal business

        model that Defendants have put into place.

                      COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. § 1692 et seq.

  21.   The foregoing acts and omissions of Defendant and its employees and

                               Page 6 of 11
 Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 7 of 11




      agents constitute numerous and multiple violations of the FDCPA, 15

      U.S.C. § 1692 et seq., including, but not limited to, 15 U.S.C. §

      1692d §1692e and §1692f with respect to Plaintiff.

22.   As a direct and proximate result of the wrongful conduct visited upon

      Plaintiff by Defendant in its wrongful collection efforts, Plaintiff

      suffered actual damages including physical pain, mental anguish and

      emotional distress.

23.   As a result of Defendants’ violations of the FDCPA, Plaintiff is

      entitled to actual damages in an amount to be determined by a struck

      jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

      1692k(a)(3), from Defendants.

                        COUNT TWO
                   MALICIOUS PROSECUTION

24.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

25.   Defendant Midland sued the Plaintiff.

26.   Midland lacked probable cause to file the lawsuit.


                                Page 7 of 11
 Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 8 of 11




27.   Midland maliciously filed the lawsuit against the Plaintiff.

28.   The lawsuit ended in favor of Michael Horsley and against Midland.

29.   As a result of Midland’s frivolous lawsuit, Plaintiff was harmed.

                          COUNT THREE
                        ABUSE OF PROCESS

30.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

31.   Defendant Midland filed a lawsuit against the Plaintiff alleging that it

      acquired a debt from a third party and represented that it owned the

      alleged debt and that Plaintiff was indebted to Midland.

32.   Defendant Midland never had any intent to prove any claim against

      the Plaintiff, but rather had an ulterior purpose when it filed the

      lawsuit against the Plaintiff.

33.   The ulterior purpose was to attempt to force Plaintiff into paying

      Midland for a debt that Midland either could not or refused to

      establish by any competent evidence or to obtain a default judgment

      against the Plaintiff without any competent evidence supporting

      Midland’s claims.

34.   Midland was aware, at the time the lawsuit was filed, that it bore the


                                Page 8 of 11
        Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 9 of 11




             burden of proof but despite that burden, it would never attempt to

             prove the claims alleged in the lawsuit and would not bring witnesses

             to Court or be able to admit competent evidence in support of its

             claims.

      35.    Midland was aware that this conduct would harm the Plaintiff either

             by forcing him to pay a debt that Defendant knew it would not or

             could not prove or, alternatively, by obtaining a default judgment

             against Michael Horsley on a debt Defendant knew it would not or

             could not prove in a court of law and would proceed with garnishing

             his wages.

      36.    This conduct by Midland is all too common in Alabama state courts

             and constitutes a widespread pattern and practice against Alabama

             consumers, such as Plaintiff.

                                    DAMAGES

      Plaintiff alleges that as a direct and proximate result of the Defendants’ acts

alleged herein, Plaintiff was caused to incur physical pain as well as mental

distress and emotional suffering and incurred other actual damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims statutory,

compensatory and punitive damages of the Defendant, plus interest, costs,

                                   Page 9 of 11
       Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 10 of 11




reasonable attorney’s fees and any such other and further relief as this court deems

proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendant’s conduct violated the FDCPA, actual damages in an amount to be

determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1), statutory

damages in the amount of $1,000.00 for the violations of the FDCPA pursuant to

15 U.S.C. § 1692k and costs and reasonable attorney’s fees for the violations of

the FDCPA pursuant to 15 U.S.C. § 1692k.

           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.


                                             /s/ W. Whitney Seals
                                             W. WHITNEY SEALS,
                                             Attorney for Plaintiff

OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Michael Horsley
64 Racheal Lane
Cleveland, AL 35049


                                  Page 10 of 11
     Case 2:20-cv-01951-AKK Document 1 Filed 12/08/20 Page 11 of 11




PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

MIDLAND CREDIT MANAGEMENT, INC.
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104




                             Page 11 of 11
